Citation Nr: 9910544	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claim for 
entitlement to service connection for multiple sclerosis.  A 
notice of disagreement was received in May 1996.  A statement 
of the case was issued in May 1996.  A substantive appeal was 
received from the veteran in July 1996.  A hearing was held 
at the RO in October 1996.  In August 1997, the Board 
remanded this matter to the RO for further development, 
which, the Board finds was accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the medical evidence does not establish 
that the veteran currently suffers from multiple sclerosis.


CONCLUSION OF LAW

Entitlement to service connection for multiple sclerosis is 
not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief the his claim for service 
connection for multiple sclerosis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991), Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  With respect to this claim, all 
relevant evidence has been fully developed and, therefore, 
the VA's duty to assist the veteran has been satisfied. Id.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Multiple sclerosis will be presumed to have 
been incurred in service if it was manifested to a 
compensable degree of disability within seven years of the 
veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The appellant contends that service connection is warranted 
for multiple sclerosis.  The evidence of record demonstrates 
the following: the veteran was first seen in May 1986 by G. 
Frank Crowell, M.D. complaining of malaise and some blurred 
vision, among other things.  Dr. Crowell suspected that the 
veteran had experienced a transient ischemic attack.  A 
magnetic resonance imaging (MRI) study of the veteran's head 
was performed at that time, and upon his review of the study, 
Dr. Crowell concluded that it showed an area of increased 
signal in the white matter in the left prieto-occipital 
region which was adjacent to the left occipital horn, noting 
that this may represent an isolated area of demyelination.  
He added that without any definite secondary areas of 
inflammation, a diagnosis of multiple sclerosis could not be 
made but was within the differential at the time.  

The veteran was seen again by Dr. Crowell in July 1986 
complaining of an episode that took place in June 1986 
involving right arm numbness, paresthesias, and dragging of 
the right leg.  The veteran also complained of blurred vision 
and morning headaches at the time.  Dr. Crowell discussed 
with the veteran the possibility of a demyelinating disease 
such as multiple sclerosis, noting also that the possibility 
of a arteriogram was also discussed, given the recurrent 
episodes.  

In November 1986, the veteran was seen at Wake Forest 
University's Bowman Gray School of Medicine (Bowman) and a 
neurologic examination was conducted, after which a tentative 
diagnosis of multiple sclerosis was discussed.  He returned 
to this facility in May 1987 reporting that he had 
experienced blurred vision, fatigue, and numbness of the left 
lower extremity, among other things, since December 1986.  
Follow-up neurological examinations conducted in June and 
July 1988 were essentially normal.  

A VA neurologic examination was accomplished in June 1990, 
the report of which notes the above documented history of 
treatment with Dr. Crowell, as well as the veteran's reports 
of occasional episodes of mild weakness and numbness, and 
some right side incoordination.  On neurologic examination, 
the cranial nerves were intact, the optic disc somewhat pale 
bilaterally.  Visual fields were full to confrontation; deep 
tendon reflexes were brisk and symmetrical throughout without 
pathologic response.  Sensory examination was intact, as was 
cerebral examination.  The veteran's gait, stance, 
equilibrium, speech, and mental status was appropriate.  The 
examiner's assessment was that the examination was normal 
with a history of either a transient ischemic attack, 
demyelinating disease, or other problems such as mixed 
collagen and vascular disease with vasculitis possibly 
associated with demyelinating in the central nervous system. 

The veteran was again seen by Dr. Crowell in March 1993, who 
examined him, ordered future testing, and put him on a short 
course of Medrol to give him some symptomatic relief since 
multiple sclerosis "was still a very likely possibility 
although not definitive."  Another MRI of the head ordered 
by Dr. Crowell was performed in April 1993.  The reading 
examiner's impression was that the scan of the brain was 
abnormal consistent with multiple small lacunar infarctions, 
that changes noted were not classically those seen with 
demyelinating disease, and that a lesion in the left 
occipital pole was noted which could represent a residual of 
old head trauma.  

The veteran was again seen by Dr. Crowell in March 1994, and 
related that he had had been experiencing bilateral leg and 
right arm weakness, blurred vision, and fatigue.  Dr. Crowell 
and the veteran discussed starting the veteran on Betaseron, 
and the fact that his multiple sclerosis was more chronic 
than exacerbating.  In July 1995, Dr. Crowell reported that 
an examination conducted at that time revealed no neurologic 
abnormality.  In August 1995, Dr. Crowell sent a letter to 
Douglas R. Jeffery, M.D. (from the Department of Neurology at 
Bowman) wherein he noted that he had been following the 
veteran for many years with a diagnosis of possible multiple 
sclerosis, and noted that the veteran appeared to have more 
of a chronic, progressive type of multiple sclerosis.  Dr. 
Crowell asked Dr. Jeffery to see the veteran, noting that it 
was his understanding that Dr. Jeffery was conducting a study 
with chronic, progressive multiple sclerosis patients.  

Dr. Jeffery examined the veteran in November 1995.  In a 
report to Dr. Crowell, Dr. Jeffery noted the veteran's 
questionable history of multiple sclerosis since 1986, and 
noted that at that time (i.e. May 1986) an evaluation was 
prompted by the onset of a transient ischemic attack which 
involved right side weakness and aphasia and lasted twenty 
minutes.  He also noted that an MRI study at the time showed 
an area of increased signal in the white matter in the left 
prieto-occipital region which was adjacent to the left 
occipital horn, that it was felt at the time that this may 
have represented an isolated area of demyelination, and that 
the veteran subsequently underwent visual, auditory, and 
somatosensory evoked potentials, all of which were normal.  

On neurologic examination, Dr. Jeffery found the veteran to 
be alert and oriented, and noted that his language and 
cognition were intact.  Examination of the veteran's eyes was 
essentially normal except for a mild gaze evoked nystagmus at 
the furthest excursions of eye movement.  The rest of the 
cranial nerves were found to be normal, as was his gait.  The 
veteran was able to walk on his heels and toes, although 
tandem gait was off.  Sensory examination was normal.  

Dr. Jeffery's impression was that he could not diagnose the 
veteran with multiple sclerosis.  He pointed out that the 
veteran had only one clear-cut neurologic event which was 
more consistent with a transient ischemic attack than a 
multiple sclerosis exacerbation.  Additionally, he added that 
he reviewed the veteran's most recent MRI, and that while 
there were some white matter lesions, they were in an unusual 
distribution for multiple sclerosis and perhaps could be 
accounted for better by some other process such as small 
vessel disease or some early white matter changes of aging.  

During an October 1996 RO hearing, the veteran testified that 
he suffers from multiple sclerosis manifested by occasional 
blurred vision, memory problems, sleep disturbance, anxiety, 
and depression.  He also noted that his right foot drags.  
The veteran also testified that he was first told that he had 
multiple sclerosis in the spring of 1986 by Dr. Crowell.  

In August 1997, the claims folder was reviewed by Craig N. 
Bash, M.D., a neuroradiologist.  In a memorandum, Dr. Bash 
stated that the veteran's documented complaints of right arm 
weakness and pain dated in May 1966, as well as testimony 
given by the veteran regarding this 1966 incident led him to 
believe that these events were the earliest manifestations of 
the veteran's multiple sclerosis.  He also noted that two 
episodes of progressive multiple sclerosis may have also 
occurred in 1971 and 1972 when the veteran was treated for 
suspected Rocky Mountain Fever and Tourette's syndrome.  

Finally, another VA neurologic examination was accomplished 
in October 1998, the report of which again notes the 
veteran's neurologic history, and documents his current 
complaints of dragging his right leg and right arm tingling.  
During the examination, the veteran related that he had not 
been given therapy for multiple sclerosis, that he had not 
suffered from incontinence, episodes of unconsciousness, or 
diplopia.  The veteran did note that acuity had been an 
occasional problem.  

Physical examination revealed that the veteran was able to 
stand on his toes and heels and could squat easily; that his 
pupils, discs, rotations, and fields were normal; that 
movements of the face, tongue and palate were symmetric and 
active; that there were no bruits in the neck, over the 
orbits, or over the scalp; and that strength of the deltoids, 
triceps, biceps, clasped hands, quadriceps, anterior tibials, 
and hamstrings was good.  The veteran was able to lift 
himself off of his chair with his arms while seated.  
Reflexes of the biceps, triceps, brachial radialis, knees and 
ankles were symmetric and active. Babinski signs were absent, 
as were abdominal reflexes.  On alternate motion, there was a 
slight tremor bilaterally.  Straight leg raising was normal.  
Sensation was normal in all extremities, and joint sense was 
normal in the lower extremities.  

As a result of this examination, the veteran was diagnosed 
with ataxia, especially with his eyes closed; mild 
incoordination of gait and speech; and a long history of 
paresthesias and atypical lesions on his magnetic resonance 
imaging.  The examiner added that he would classify the 
veteran's disability as multiple sclerosis suspect, noting 
that his problems could also be caused by unknown 
environmental exposure.  

The preponderance of the evidence detailed above does not 
establish that the veteran suffers from multiple sclerosis.  
The Board notes that references were made to the veteran's 
"multiple sclerosis" by Dr. Crowell, as documented above 
(in the March 1994 record and the August 1995 letter to Dr. 
Jeffery).  However, in reviewing all of Dr. Crowell records, 
it is clear that he did not diagnose the veteran with 
multiple sclerosis; rather, he variously "diagnosed" the 
veteran with possible multiple sclerosis, tentative multiple 
sclerosis, and noted that the veteran possibly but not 
definitively had multiple sclerosis.  In fact, in the same 
letter to Dr. Jeffery which he mentioned that the veteran 
suffered from a chronic, progressive type of multiple 
sclerosis, he also noted that he had diagnosed the veteran 
with possible multiple sclerosis.  

In any event, the report of Dr. Jeffery's thorough November 
1995 examination, in addition to the October 1998 VA 
examination report, demonstrate that, while some symptoms 
related to multiple sclerosis may be present, the veteran has 
not been diagnosed with multiple sclerosis.  

Dr. Bash's opinion, to the effect that the veteran's multiple 
sclerosis had it's onset in service or just subsequent to 
separation from service is accepted as true for the purposes 
of well grounding this claim.  See King v. Brown, 5 Vet.App. 
19,21 (1993).  However, it is clear that his opinion was made 
assuming the veteran had a current diagnosis of multiple 
sclerosis, which he did not, as noted above.  In other words, 
Dr. Bash related certain alleged episodes of right arm 
weakness and pain in service and just subsequent to service 
as early manifestations of the veteran's multiple sclerosis 
without actually diagnosing the veteran with multiple 
sclerosis - apparently, he thought the evidence demonstrated 
that the veteran suffered from multiple sclerosis.  However, 
since the veteran has not been clearly diagnosed with 
multiple sclerosis, such an opinion is of little probative 
value at this point. 

The Board notes that any lay statements made by the veteran 
do not provide a sufficient basis to conclude that he does 
suffer from multiple sclerosis.  Espiritu.  Since the 
preponderance of the evidence does not establish that the 
veteran has multiple sclerosis, his claim for service 
connection for this disorder must be denied. 


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

